McMurray, Presiding Judge.
Defendant Cartwright appeals his conviction of two counts of obstructing and encroaching upon a public road in violation of OCGA § 32-6-1 on June 4, 1987, and on June 5, 1987, “by parking vehicles extending onto and upon [the] public highway right-of-way. . . .” Held.
*869“Statutes should be read according to the natural and most obvious import of the language, without resorting to subtle and forced constructions, for the purpose of either limiting or extending their operation. See Earth Management v. Heard County, 248 Ga. 442, 444 (283 SE2d 455) (1981).” Integon Indem. Corp. v. Canal Ins. Co., 256 Ga. 692, 693 (353 SE2d 186). “Any question as to the proper construction to be given to a statute is for the court to determine [cits.], and application of a statute’s terms to undisputed facts is a question of law. [Cits.]
“Also it is an elementary rule of statutory construction that, absent clear evidence to the contrary, words should be assigned their ordinary, logical, and common meaning. [Cits.]” Curlee v. Mock Enterprises, 173 Ga. App. 594, 599 (4), 600 (327 SE2d 736).
As related to the case sub judice, OCGA § 32-6-1 provides that a person shall not “obstruct” or “encroach” upon any part of any public road. When “obstruct” and “encroach” are assigned their ordinary, logical and common meanings, any use of a vehicle on a public road results in a violation of OCGA § 32-6-1. In order to use the public road, a vehicle must enter or “encroach” upon the roadway. Additionally, any vehicle upon the public road, whether mobile or stationary, is to some degree an obstacle or impediment to passage and thus constitutes an obstruction upon the roadway. See in this regard Webster’s New Inti. Dictionary, 2d ed. Obviously, such an unacceptable result cannot be the intention of the legislature. When OCGA § 32-6-1 is construed in pari materia with statutes governing the operation and parking of motor vehicles, including OCGA § 32-6-2, we find the parking of motor vehicles on public roads to be fully regulated without reference to the statute under which defendant was prosecuted. See Ryan v. Commrs. of Chatham County, 203 Ga. 730, 731 (1) (48 SE2d 86). Thus, after consideration of the unacceptable result arising from the application of OCGA § 32-6-1 to vehicles and of the fact that the operation and parking of vehicles are fully regulated by other statutes, it is apparent that OCGA § 32-6-1 does not regulate vehicles.
Southern Intermodal Logistics v. Coleman, 175 Ga. App. 853, 854 (2) (334 SE2d 888) correctly construes OCGA § 32-6-1 as not regulating the parking of vehicles on the right-of-way of State highways, albeit the use of the word “structure” in Southern Intermodal has apparently obscured the holding in that case and drawn attention from the true issues in the case sub judice. However, see Smith v. Hiawassee Hardware Co., 167 Ga. App. 70, 71 (305 SE2d 805). In Southern Intermodal we referred to the non-vehicular item to which OCGA § 32-6-1 is applicable as a “structure.” The use of this particular term may be lacking in precision but as applied to the facts of that case led to a correct result.
Since OCGA § 32-6-1 does not in any way regulate vehicles used *870upon State highways, the conviction of defendant was not authorized. That which a citizen may legally do is not a proper ground for punishment as a crime. Sowards v. State, 137 Ga. App. 423, 425 (224 SE2d 85).” Hardeman v. State, 154 Ga. App. 364, 365 (268 SE2d 415). The judgment below must be reversed.

Judgment reversed.


Carley, C. J., Birdsong, Sognier, Pope and Cooper, JJ., concur. Deen, P. J., and Banke, P. J., concur and also concur specially. Beasley, J., dissents.